DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent.
	
	Response to Amendment
Receipt of Applicant’s Amendment, filed 09/13/2021, is acknowledged.
 
Terminal Disclaimer
The terminal disclaimer filed on 09/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent #8271562, U.S. Patent #9558177, and U.S. Patent #10192254 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
Claims 6, 14 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims not specifically mentioned are rejected by virtue of their dependency.

Claim 6 recites the limitation "the compact data structure” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claims 14 recites the limitation "the compact data structure” in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites the limitation "the compact data structure” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
Claim 24 is objected to because of the following informalities:  the word “into” should be removed from the claim.  Appropriate correction is required.

Claim 18 appears to have an incorrect claim status (i.e., Currently Amended) but there is no amendment to this claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4, 6, 14, 18, 21, 23, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knockeart, Ronald P. et al. (“Knockeart”) US 20030018428 A1 in view of Chen, Feng-Wei et al. (“Chen”) US 20040204838 A1.

Regarding claim 1, Knockeart teaches A computer-implemented method to provide selections that complete partial address information, the method comprising: 
receiving the partial address information through an interface having a set of fields for geographic locations, wherein the partial address information completes a first subset of fields of the set of fields, leaving a second subset of fields of the set of fields as missing portion of the partial address information as There are times when the city of the desired destination is not known. In that case, the city can be initially left unknown. The list of valid street names presented to the operator by the in-vehicle system is then all the streets in the current state. After the street name is selected, if the city is ambiguous, the operator selects from the list of possible cities and then proceeds to input the street number ([0224, 0211-0218 scrolling lists] and Figs. 2B and 2C); 
locating in a data structure, offsets to address information corresponding to at least some of the missing portions as Referring to FIG. 12, a offset to a record 1212 in index 1210 ([0156] and Fig. 11);
StreetRecord table 1160 is used to form completely specified street names in terms of base street names, optional prefixes and suffixes, and street types.  For instance, "North Main Blvd" is represented by the base street name "Main," the prefix/suffix combination "North/-" and the street type "Blvd." A typical record 1162 in StreetRecord table 1160 includes a StreetName field 1164 that references the text form of the base street name stored in a StreetName table 1170, and an AffixType field 1166 that includes a representation of the prefix/suffix combination as an index to the predetermined set of prefix/suffix combinations and a text representation of the street type [0154];
Referring to FIG. 11, an AddressCityState table 1110 in in-vehicle database 432 includes a series of records that associate (Country, State, City) combinations with a series of (Street,Address Range) combinations.  A typical record 1112 in AddressCityState table 1110 includes a Country field 1114 that
references the name of a country in a Country table 1120.  Country table 1120 holds the text representations of the names of known countries, such as "United States" or "Canada [0152];

generating, a set of options that includes the address information corresponding to the at least some of the missing portions as Referring to FIG. 11, the list of valid states is obtained from CityState table 1130.  After the operator selects a desired city, the in-vehicle system presents a scrolling list of valid streets names in that city.  The list of valid street names is obtained using AddressCityState table 1100, and associated AddressStreet table 1150, StreetRecord table 1160, and StreetName table 1170.  After the operator selects a desired street, the operator enters a street number.  The in-vehicle system validates the number using AddressStreet table 1150 and AddressRange table 1180 ([0222, 0231, and 0119]).
Knockeart does not explicitly teach the step:
wherein the data structure comprises lists of geographic location information such that a first geographic location is separately listed multiple times within the data structure, at least once in each of multiple ones of the lists of geographic location information.
Chen; however, teaches wherein the data structure comprises lists of geographic location information such that a first geographic location is separately listed multiple times within the data structure, at least once in each of multiple ones of the lists of geographic location information as FIG. 4 provides sample values for the state table 400, city table 430, and zip code table 460 ([0050] and Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of the cited references because Chen’s teaching would have allowed Knockeart’s to facilitate finding the incomplete entered information in order to complete the destination address for user’s selection.

Regarding claim 4, Knockeart further teaches the steps of:
the partial address information comprises a city as After the operator selects a desired city, the in-vehicle system presents a scrolling list (i.e., set of options) of valid streets names in that city. The list of valid street names is obtained using AddressCityState table 1100, and associated AddressStreet table 1150, StreetRecord table 1160, and StreetName table 1170 ([0222, 0155] and Fig. 11).
One way that the operator can specify a destination is by the street address of the destination.  The destination specification in this case is a fully specified (country, state, city, street, number) combination.  The user does not necessarily have to enter each of these fields in turn.  For 
Knockeart does not explicitly teach the steps of:
the missing portions of the partial address information comprise a zip code and a state and the set of options comprises states and zip codes related to the city as Zip code table 460 includes a row for each zip code which has an entry in the address table 500. Each row includes a unique index ("zip_id" in the example) for the zip code which is itself stored in this row (in textual form in the column which, in this example, is named "zipcode"), and preferably includes foreign key references to records in the city table and state table (using the "city_id" and "state_id" columns, respectively). Each zip code row therefore identifies the city and state in which this zip code is located. Thus, the first row of zip code table 460 indicates that the zip code "27502" is in Apex, N.C. (having a "city_id" of "3" and a "state_id" value of "1"; see the third row of table 430 and the first row of table 400, respectively) ([0054] and Fig. 4, element 460).
the locating comprises referencing a city-state-zip list in the data structure which lists cities and corresponding states having the listed cities, and corresponding zip codes having the listed cities in the corresponding states as Each row includes a unique index ("city_id" in the example). A "state_id" column provides a pointer or reference (known as a foreign key in relational database systems), referring to the record in the 
Zip code table 460 includes a row for each zip code which has an entry in the address table 500. Each row includes a unique index ("zip_id" in the example) for the zip code which is itself stored in this row (in textual form in the column which, in this example, is named "zipcode"), and preferably includes foreign key references to records in the city table and state table (using the "city_id" and "state_id" columns, respectively). Each zip code row therefore identifies the city and state in which this zip code is located. Thus, the first row of zip code table 460 indicates that the zip code "27502" is in Apex, N.C. (having a "city_id" of "3" and a "state_id" value of "1"; see the third row of table 430 and the first row of table 400, respectively) [0054].
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of the cited references because Chen’s teaching would have allowed Knockeart’s to facilitate finding the incomplete entered information in order to complete the destination address for user’s selection.

Knockeart further teaches wherein the compact data structure is memory-mapped as Server computer 310 reads this map data and stores a processed form of the map information in static memory 316 for further use ([0131, 0273]).

Regarding claim 14, Knockeart A computing device having processors and memories, wherein the memories store, computer-executable instructions and a data structure including address information stored in an improved storage format, the computer-executable instructions, when executed, cause the computing device to perform a method to provide selections that complete partial address information utilizing the address information, the computing device further comprising:
an input component which provides an application request having partial address information as One way that the operator can specify a destination is by the street address of the destination...  The user does not necessarily have to enter each of these fields in turn.  For instance, the current (i.e., previously used) country and state can be used as defaults [0211].
In one sequence, the operator first selects a city from a scrolling list of cities in the current (country, state).  Referring to FIG. 11, the list of valid states is obtained from CityState table 1130.  After the operator selects a desired city, the in-vehicle system presents a scrolling list of valid streets names in that city.  The list of valid street names is obtained using AddressCityState table 1100, and 
a display component which renders a graphical user interface having a set of fields for geographic locations, wherein the partial address information completes a first subset of fields of the set of fields, leaving a second subset of fields of the set of fields as missing portions of the partial address information as There are times when the city of the desired destination is not known. In that case, the city can be initially left unknown. The list of valid street names presented to the operator by the in-vehicle system is then all the streets in the current state ([0224, 0211-0218 scrolling lists] and Figs. 2B and 2C), 
the display component being updated by generating, selective display based on the location data stored in the data structure, a set of options that includes address information corresponding to at least some of the missing portions as  The list of valid street names presented to the operator by the in-vehicle system is then all the streets in the current state. After the street name is selected, if the city is ambiguous, the operator selects from the list of possible cities and then proceeds to input the street number([0224, 0211-0218 scrolling lists] and Figs. 2B and 2C).
Knockeart does not explicitly teach the compact data structure which comprises lists of geographic location information such that a first geographic location is separately listed multiple times within the data structure, at least once in each of multiple ones of the lists of geographic location information.
Chen; however, teaches the compact data structure which comprises lists of geographic location information such that a first geographic location is separately listed multiple times within the data structure, at least once in each of multiple ones of the lists of geographic location information as FIG. 4 provides sample values for the state table 400, city table 430, and zip code table 460 ([0050] and Fig. 4)
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of the cited references because Chen’s teaching would have allowed Knockeart’s to facilitate finding the incomplete entered information in order to provide suggestions of destination addresses for user’s selection.

Regarding claim 18, Knockeart further teaches wherein the compact data structure is in a compressed format as Referring to FIG. 12, a representative text table 1200 includes an index 1210 and a compressed text region 1220.  A reference to a particular record is used as an offset to a record 1212 in index 1210.  Record 1212 includes a starting field 1214 and a length field 1216.  Compressed text 1220 includes the concatenation of all the text records, encoded as a sequence of 6-bit character representation ([0156 and 0035]).


Regarding claim 21, Knockeart does not explicitly teach wherein the data structure comprises an offset array providing an index of offsets into at least some of the lists of geographic location information.
Chen; however, teaches wherein the data structure comprises an offset array providing an index of offsets into at least some of the lists of geographic location information as In this data mart 200, each record (i.e. row) of an address table 240 contains address information, including pointers or references to/from several other tables. In the representative schema in FIG. 2, those other tables are an intersection table 210, a city table 220, a state table 230, a street table 250, and a zip code table 260. In addition, an optional enhancement of the related inventions may include one or more side tables, such as points of interest table 270 ([0048 and 0057-offset] and Fig. 5, element 500 PT<X,Y>).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of the cited references because Chen’s teaching would have allowed Knockeart’s to improve the performance of a search by having direct access to the desired information.

Regarding claims 23 and 27, Knockeart does not explicitly teach the steps of:
a first list listing, for each state, cities within that state and

Chen; however, teaches the steps of:
a first list listing, for each state, cities within that state as City table 430 includes a row for each city which has an entry in the address table 500. Each row includes a unique index ("city_id" in the example). A "state_id" column provides a pointer or reference (known as a foreign key in relational database systems), referring to the record in the state table which corresponds to this city ([0053] and Fig. 4, element 430); and
a second list, separate from the first list, the second list listing, for each zip code, at least one corresponding city and state as Zip code table 460 includes a row for each zip code which has an entry in the address table 500. Each row includes a unique index ("zip_id" in the example) for the zip code which is itself stored in this row (in textual form in the column which, in this example, is named "zipcode"), and preferably includes foreign key references to records in the city table and state table (using the "city_id" and "state_id" columns, respectively). Each zip code row therefore identifies the city and state in which this zip code is located ([0054] and Fig. 4, element 460).

Regarding claim 25 is withdrawn from consideration as being directed to a non-elected invention (claim 10).  See 37 CFR 1.142(b) and MPEP § 821.03.

821.03    Claims for Different Invention Added After an Office Action [R-10.2019]
Claims added by amendment following action by the examiner, as explained in MPEP § 818.02(a), and drawn to an invention other than the one previously claimed, should be treated as indicated in 37 CFR 1.145.
37 C.F.R. 1.145   Subsequent presentation of claims for different invention.
If, after an office action on an application, the applicant presents claims directed to an invention distinct from and independent of the invention previously claimed, the applicant will be required to restrict the claims to the invention previously claimed if the amendment is entered, subject to reconsideration and review as provided in §§ 1.143  and 1.144.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 22, 24, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 17 is also objected as it depends on claim 24.

Response to Arguments
Applicant's arguments filed 09/13/2021 have been fully considered but they are not persuasive.
The Applicant argued that Knockeart does not teach the limitation “offsets to address information corresponding to at least some of the missing portions”.
In response to the preceding argument, Examiner respectfully submits that Knockeart teaches “offsets to address information corresponding to at least some of the missing portions” as Referring to FIG. 12, a representative text table 1200 includes an index 1210 and a compressed text region offset to a record 1212 in index 1210 ([0156-0158] and Figs. 14 and 11).

StreetRecord table 1160 is used to form completely specified street names in terms of base street names, optional prefixes and suffixes, and street types.  For instance, "North Main Blvd" is represented by the base street name "Main," the prefix/suffix combination "North/-" and the street type "Blvd." A typical record 1162 in StreetRecord table 1160 includes a StreetName field 1164 that references the text form of the base street name stored in a StreetName table 1170, and an AffixType field 1166 that includes a representation of the prefix/suffix combination as an index to the predetermined set of prefix/suffix combinations and a text representation of the street type [0154].

Referring to FIG. 11, an AddressCityState table 1110 in in-vehicle database 432 includes a series of records that associate (Country, State, City) combinations with a series of (Street,Address Range) combinations.  A typical record 1112 in AddressCityState table 1110 includes a Country field 1114 that references the name of a country in a Country table 1120. Country table 1120 holds the text representations of the names 

	As a result, Knockeart teaches the limitation “offsets to address information corresponding to at least some of the missing portions” as claimed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LESLIE WONG/Primary Examiner, Art Unit 2164